Title: From John Adams to William Smith Shaw, 13 March 1805
From: Adams, John
To: Shaw, William Smith



Quincy. 13 March 1805

“The catastrophe of Leyden is to me a most affecting event; a beautiful city where I resided with my children many months, and where I attended divine service on Sundays in the venerable temple where Mr. Robinson and his congregation worshiped for a dozen years before their pilgrimage to Plymouth. This very ancient and revered edifice is now, probably, a mass of ruins. The University of Leyden, with all its renown, is another confused heap. I am not ashamed to be known to the public as a lover of Leyden.”
